             Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 FALON THIERRY, as                             *       CIVIL ACTION NO. ________
 Administratrix of the Succession of           *
 Fredrick Tanner, Jr. and as Next              *       JUDGE ___________
 Friend of A.T. and F.T., minors               *
                                               *       MAGISTRATE ____________
                                               *
 VS.                                           *
                                               *
 SPECIALTY DIVING OF                           *
 LOUISIANA, INC. and                           *
 SPECIALTY OFFSHORE, INC.                      *
                                               *


*****************************************************************************

            COMPLAINT FOR DAMAGES UNDER THE JONES ACT, ETC.

       NOW INTO COURT, through undersigned counsel comes Complainant, FALON

THIERRY, as Administratrix of the Succession of Fredrick Tanner, Jr. and as Next Friend of

A.T. and F.T., who files her Complaint against SPECIALTY DIVING OF LOUISIANA, INC.

and SPECIALTY OFFSHORE, INC. for damages stemming from the death of Fredrick Tanner,

Jr., and, in support thereof, would show unto the Court the following:

                                           PARTIES

                                                1.

       Named Complainant herein is FALON THIERRY, a person of majority age, and residing in

Saint Landry Parish, Louisiana. FALON THIERRY has been appointed the Administratrix of the

Succession of Fredrick Tanner, Jr. FALON THIERRY is also the Next Friend and mother of

A.T. and F.T. A.T. and F.T. are the minor, surviving children of Fredrick Tanner, Jr., deceased.




                                                   1
             Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 2 of 9



                                              2.

        First Named Respondent herein is SPECIALTY DIVING OF LOUISIANA, INC., a

domestic corporation authorized to do and doing business in the State of Louisiana and within

the jurisdiction of this Honorable Court.

                                              3.

        Second Named Respondent herein is SPECIALTY OFFSHORE, INC., a domestic

corporation authorized to do and doing business in the State of Louisiana and within the

jurisdiction of this Honorable Court.

                                JURISDICTION AND VENUE

                                              4.

        This Honorable Court has jurisdiction over this matter pursuant to the Jones Act, 46

U.S.C. §30104 et seq., and the General Maritime Law of the United States. Venue is proper in

accordance with 28 U.S.C. § 1391 (b)(1).

                                            FACTS

                                              5.

        Complainant, FALON THIERRY, would show that this lawsuit has become necessary as

a result of the occupational death of Decedent, Fredrick Tanner, Jr., on or about December 10,

2019.

                                              6.

        At all times pertinent herein, the Decedent, Fredrick Tanner, Jr., was employed by

Respondent, SPECIALTY DIVING OF LOUISIANA, INC., and/or Respondent, SPECIALTY

OFFSHORE, INC., as a seaman, deckhand, and member of the crew of the M/V CRISTI. At all

times pertinent herein the M/V CRISTI was a vessel in navigable waters and said vessel was



                                              2
              Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 3 of 9



manned, provisioned, and controlled by Respondent, SPECIALTY DIVING OF LOUISIANA,

INC., and/or Respondent, SPECIALTY OFFSHORE, INC.

                                                   7.

        On or about December 10, 2019, the Decedent, Fredrick Tanner, Jr., was working aboard

the M/V CRISTI when the vessel sank in deep water in the La Quinta Channel near Ingleside,

Texas. One crewmember was rescued by another vessel passing by, but Fredrick Tanner, Jr.

perished in the vessel sinking. Divers eventually located the sunken vessel approximately 55-60

feet below the water’s surface, but they were unable to recover the body of Fredrick Tanner, Jr.

On December 11, 2019, the United States Coast Guard suspended its search for Fredrick Tanner,

Jr.

                                                   8.

        Divers eventually located the sunken vessel approximately 55-60 feet below the water’s

surface, but they were unable to recover the body of Fredrick Tanner, Jr. On December 11,

2019, the United States Coast Guard suspended its search for Fredrick Tanner, Jr.

                            AND FOR A FIRST CAUSE OF ACTION

                                                   9.

        On or about December 10, 2019, Respondent, SPECIALTY DIVING OF LOUISIANA,

INC., and/or Respondent, SPECIALTY OFFSHORE, INC., employed Decedent, Fredrick

Tanner, Jr., as a deckhand aboard Respondents’ vessel, the M/V CRISTI. At all relevant times, it

was feasible for Respondents, SPECIALTY DIVING OF LOUISIANA, INC. and SPECIALTY

OFFSHORE, INC., to provide to Decedent, Fredrick Tanner, Jr., and said Respondents owed to

Decedent, duties of care to provide, inter alia, a safe place to work.




                                                   3
             Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 4 of 9



                                                10.

       Complainant further contends that on the occasion in question, Respondents, SPECIALTY

DIVING OF LOUISIANA, INC. and SPECIALTY OFFSHORE, INC., acting through their

officers, agents, servants and/or employees, were careless and negligent in breach of the duty owed

to their employee, Fredrick Tanner, Jr.

                                                11.

        Respondents, SPECIALTY DIVING OF LOUISIANA, INC. and SPECIALTY

OFFSHORE, INC., were careless and negligent in the following respects:

       a. In failing to provide a safe work environment;

       b. In failing to provide proper training and assistance to the Decedent, Fredrick Tanner,

           Jr.;

       c. In failing to maintain and enforce proper safety policies and procedures aboard the

           vessel; and,

       d. Other acts of negligence as proven at time of trial.

                                                12.

       Said breaches of duty proximately contributed, in whole or in part, to cause the loss of life

of Decedent, Fredrick Tanner, Jr., for which Respondents, SPECIALTY DIVING OF

LOUISIANA, INC. and/or SPECIALTY OFFSHORE, INC., are liable to the Complainant in

damages.

                                               13.

       Complainant brings this cause of action, as Administratrix of the Succession of Fredrick

Tanner, Jr. and as Next Friend of A.T. and F.T., against Respondents, SPECIALTY DIVING OF




                                                4
               Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 5 of 9



LOUISIANA, INC. and/or SPECIALTY OFFSHORE, INC., pursuant to the Jones Act, 46 USC

§30104, et seq.

                            AND FOR A SECOND CAUSE OF ACTION

                                               14.

        Complainant re-avers and re-alleges each and every allegation of fact and law contained

herein as if re-pled in their entirety.

                                               15.

        On or about December 10, 2019, , Respondents, SPECIALTY DIVING OF LOUISIANA,

INC. and/or SPECIALTY OFFSHORE, INC., owned, operated, and/or controlled the M/V

CRISTI. At all relevant times, Respondents, SPECIALTY DIVING OF LOUISIANA, INC.

and/or SPECIALTY OFFSHORE, INC., owed a duty to furnish a vessel that was seaworthy in

all respects and reasonably safe equipment and gear.

                                               16.

        At the time of the occurrence in question, dangerous and unseaworthy conditions existed

aboard the M/V CRISTI. Decedent, Fredrick Tanner, Jr., thus, was caused to sustain severe injuries

and death. Respondents, SPECIALTY DIVING OF LOUISIANA, INC. and/or SPECIALTY

OFFSHORE, INC., failed to take reasonable and necessary steps to insure the safety of the vessel’s

crew. Specifically, the

                                               17.

        Said breaches of duty proximately contributed, in whole or in part, to cause the death of

Fredrick Tanner, Jr., for Respondents, SPECIALTY DIVING OF LOUISIANA, INC. and

SPECIALTY OFFSHORE, INC, are liable to the Complainant in damages




                                                5
             Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 6 of 9



                                                18.

       Complainant brings this cause of action, as Administratrix of the Succession of Fredrick

Tanner, Jr. and as Next Friend of A.T. and F.T., against Respondents, SPECIALTY DIVING OF

LOUISIANA, INC. and/or SPECIALTY OFFSHORE, INC., pursuant to the General Maritime

Law of the United States of America.

                                              DAMAGES

                                                19.

       The death of Fredrick Tanner, Jr. was a direct and proximate result of the occurrence

alleged. By reason of the foregoing, Complainant, FALON THIERRY, as Administratrix of the

Succession of Fredrick Tanner, Jr. and as Next Friend of A.T. and F.T., comes now and sues.

                                                20.

       Complainant, FALON THIERRY, as Administratrix of the Succession of Fredrick

Tanner, Jr. and as Next Friend of A.T. and F.T. would show that minors A.T. and F.T. have

suffered a loss of parental consortium, companionship, love, affection and household services of

their father, Fredrick Tanner, Jr., and in a reasonable probability will suffer a loss of parental

consortium, companionship, love, affection, and household services into the future.       FALON

THIERRY would show that A.T. and F.T. have suffered a loss of support, both financial and

emotional. A.T. and F.T. have suffered enormous mental anguish, loss of financial support and

loss of inheritance. FALON THIERRY makes a claim on behalf of her minor children, the

surviving descendants of Fredrick Tanner, Jr., for all damages available under the general maritime

law of the United States and the Jones Act.




                                                 6
             Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 7 of 9



                                                  21.

       Decedent, Fredrick Tanner, Jr., also suffered conscious pain and suffering prior to his death.

Funeral and burial expenses were also incurred stemming from the death of Decedent, Fredrick

Tanner, Jr. Complainant, FALON THIERRY, as Administratrix of the Succession of Fredrick

Tanner, Jr. makes a claim for all damages available to her under the general maritime law of the

United States and the Jones Act.

                                                  22.

       All said injuries and damages in an extent, not now precisely known, are in excess of

$5,000,000.00.

                                                  23.

       WHEREFORE, Complainant, FALON THIERRY, as Administratrix of the Succession of

Fredrick Tanner, Jr. and as Next Friend of A.T. and F.T., prays for the following relief:

       (a)       Actual damages and costs incurred herein;

       (b)       Pre-Judgment interest at the maximum rate allowed by law;

       (c)       Post-judgment interest at the maximum rate allowed by law; and

       (d)       such other relief to which Complainant may be justly entitled.


                                                  24.

       Complainant hereby requests a trial by jury on all issues raised herein.

                                                  25.

       WHEREFORE, after due proceedings had, Complainant, FALON THIERRY, prays for

judgment in her favor and against Respondents, SPECIALTY DIVING OF LOUISIANA, INC.

and/or SPECIALTY OFFSHORE, INC., jointly and severally, for compensatory damages in an

amount reasonable under the circumstances of this cause, for all taxable costs and interest as

                                                   7
             Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 8 of 9



allowed by law, and for all additional general and equitable relief to which Complainant may be

entitled under the circumstances of this cause.


Dated: January 8, 2020

                                             Respectfully submitted,

                                             SCHECHTER, MCELWEE, SHAFFER, & HARRIS, L.L.P.

                                                     /s/ Laura B. De La Cruz
                                             LAURA B. DE LA CRUZ
                                             Louisiana Bar No. 37966
                                             Texas Bar Number: 24095300
                                             MATTHEW D. SHAFFER
                                             Texas Bar No. 18085600
                                             3200 Travis, 3rd Floor
                                             Houston, Texas 77006
                                             Tel: (713) 524-3500
                                             Facsimile: (866) 696-5610
                                             mshaffer@smslegal.com
                                             Ldelacruz@smslegal.com


                                             -AND-


                                             BOBBY J. DELISE T.A. (#4847)
                                             JEANNETTE M. DELISE (#38187)
                                             DELISE & HALL
                                             5190 Canal Blvd., Suite 103
                                             New Orleans, LA. 70124
                                             Telephone: (504) 836-8000
                                             Telecopier: (504) 836-8020
                                             bdelise@divelawyer.com
                                             jdeliselaw@gmail.com

                                             Counsel for Complainant,
                                             FALON THIERRY




                                                  8
           Case 2:20-cv-00059 Document 1 Filed 01/08/20 Page 9 of 9



PLEASE SERVE:

SPECIALTY DIVING OF LOUISIANA, INC.
Through its registered agent:
Deborah Wallace
24358 Gliderport Road
Loranger, Louisiana 70446

SPECIALTY OFFSHORE, INC.
Through its registered agent:
Deborah Wallace
24358 Gliderport Road
Loranger, Louisiana 70446




                                      9
